DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kokot (U.S. 2016/0329731), in view of Fumiaki (JP 2005347135 A).

Regarding claim 1, Kokot (U.S. 20160329731) teaches in Fig. 1-3, a rechargeable battery jump starting device (100; [0019] [0020]; abstract, lines 1-3), comprising:
a cover (of 100, Fig. 1 including 150, Fig. 3);
a power source (240, Fig. 4 that sets 12V/24V selected by user via 170, Fig. 3; lights up LEDs162-164; [0021], line 2; [0029]) disposed within the cover;
an interface (user interface/control/status of 150, Fig. 3) mounted on the cover (front cover of 150, Fig. 3);

a control knob (of 170, Fig. 3) mounted on the electrical control switch (170, Fig. 3), the control knob rotatable between the different positions (5 positions that 170 can be rotated to, Fig. 3; [0023]) on the interface.
Kokot does not explicitly teach at least two backlights located at different positions on the interface, the backlights are selectively powered by the power source; the control knob having a light window, wherein the light window of the control knob lights up when the control Knob is selectively rotated to one of the different positions on the interface by one of the at least two backlights.
Fumiaki (JP 2005347135 A) teaches in Fig. 1 and abstract, at least two backlights (6a-6c; paragraph 14 of best mode section) located at different positions (abstract, lines 2-3) on the interface, the backlights are selectively powered by the power source (to light up 6a-6c); the control knob (1) having a light window (3; 2 or 2a+2b+2c), wherein the light window (3; 2 or 2a+2b+2c) of the control knob (1) lights up when the control knob is selectively rotated to one of the different positions (abstract, lines 2-3) on the interface by one of the at least two backlights (6a-6c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least two backlights located at different positions on the interface, the backlights are selectively powered by the power source; the control knob having a light window, wherein the light window of the control knob lights up when 
Regarding claim 2, Kokot teaches the device according to claim 1, in view of Fumiaki, wherein the interface is provided with at least two visual indicators (12V and 24V [0029]; and LEDs 160-164 [0025], Fig. 3) (or 3; 2 or 2a+2b+2c, Fig. 1; Fumiaki) each located at the different positions, respectively, to indicate different operating modes (12 or 24 volt mode; battery charge mode and vehicle jump modes [0022] [0024]) of the device, the at least two visual indicators (12V and 24V [0029]; LEDs 160-164 [0025], Fig. 3) (or 3; 2 or 2a+2b+2c, Fig. 1; Fumiaki) are configured to selectively light up when the control knob (of 170, Fig. 3) (or 1, Fig. 1; Fumiaki) is selectively rotated to one of the different positions on the interface by one of the at least two backlights (6a-6c, Fig. 1; paragraph 14 of best mode section; Fumiaki).
Regarding claim 3, Kokot teaches the device according to claim 2, in view of Fumiaki, wherein the at least two visual indicators (12V and 24V [0029]; LEDs 160-164 [0025], Fig. 3) (or 3; 2 or 2a+2b+2c, Fig. 1; Fumiaki) are provided by at least two light windows (or 3; 2 or 2a+2b+2c, Fig. 1; Fumiaki) through the display located at the different positions, respectively, the at least two visual indicators (12V and 24V [0029]; and LEDs 160-164 [0025], Fig. 3) (or 3; 2 or 2a+2b+2c, Fig. 1; Fumiaki) selectively light up when the control knob (of 170, Fig. 3) (or 1, Fig. 1; Fumiaki) is selectively rotated to one of the different positions on the interface by one of the at least two backlights (6a-6c, Fig. 1; Fumiaki).
Regarding claim 4, Kokot teaches the device according to claim 3, in view of Fumiaki, wherein one of the at least two visual indicators (12V and 24V [0029]; LEDs 160-164 [0025], Fig. 3) (or 3; 2 or 2a+2b+2c, Fig. 1; Fumiaki) is the symbol 12V (12V, Fig. 3) to indicate 12 volt operation mode of the device ([0022], 12/24 volt modes) and another of the at least two visual indicators is the symbol 24V (12V, Fig. 3) to indicate 24 volt operation mode of the device ([0022], 12/24 volt modes).
Regarding claim 5, Kokot teaches the device according to claim 1, in view of Fumiaki, wherein the interface comprises a printed circuit board (PCB of control circuit of a microprocessor 210, wired to and control indicators LEDs 160-164, and receives inputs from user and voltage/current sensors, Fig. 4; [0027]) located on or adjacent to a back side of the interface, the interface having at least two lights (6a-6c, Fig. 1; paragraph 14 of best mode section; Fumiaki) located at the different positions on the interface.
Regarding claim 6, Kokot teaches the device according to claim 5, in view of Fumiaki, wherein the at least two backlights (6a-6c, Fig. 1; paragraph 14 of best mode section; Fumiaki) are at least two light emitting diodes (LEDs) connected to the printed circuit board (PCB of control circuit of a microprocessor 210, wired to and control indicators LEDs 160-164, and receives inputs from user and voltage/current sensors, Fig. 4; [0027]). 
Regarding claim 7, Kokot teaches the device according to claim 1, in view of Fumiaki, wherein the control knob (1, Fig. 1; abstract; Fumiaki) comprises a light blocking opaque portion having a clear portion or see through portion (last 3 lines of 1st paragraph of 
Regarding claim 9, Kokot teaches the device according to claim 1, in view of Fumiaki, wherein the device is configured to light up one of the at least two backlights (6a-6c, Fig. 1; paragraph 14 of best mode section; Fumiaki) on the interface when the device Is turned on (by 170, Fig. 3) (or 1, Fig. 1; Fumiaki).
Regarding claim 12, Kokot teaches the device according to claim 1, in view of Fumiaki,                                                                                                                                                                                                                                                                                                                  wherein the control knob (of 170, Fig. 3) (or 1, Fig. 1; abstract; Fumiaki) is made of an opaque material (last 3 lines of 1st paragraph of background art section; paragraph 2-4 of Best Mode section; Fumiaki) and the light window (3; 2 or 2a+2b+2c, Fig. 1; Fumiaki) is defined by a slot (of 3, Fig. 1; abstract, last 3 lines; paragraph 6 of Best Mode section; Fumiaki) in the control knob filled light transmitting material (paragraph 1-2 of Tech-Solution section; Fumiaki).
Regarding claim 13, Kokot teaches the device according to claim 12, in view of Fumiaki, wherein the control knob (of 170, Fig. 3) (or 1, Fig. 1; abstract; Fumiaki) comprises a round outer edge (of 170, Fig. 3) (or 1, Fig. 1; abstract; Fumiaki), and wherein the slot (of 3, Fig. 1; abstract, last 3 lines; paragraph 6 of Best Mode section; Fumiaki) is a radially oriented slot extending from the outer edge of the control knob (1, Fig. 1; abstract; Fumiaki)  inwardly.
Regarding claim 14, Kokot teaches the device according to claim 13, in view of Fumiaki, wherein the control knob (of 170, Fig. 3) (or 1, Fig. 1; Fumiaki) comprises a 
Regarding claim 15, Kokot teaches the device according to claim 1, in view of Fumiaki, further comprising an electrical position switch (170 with 5 positions, Fig. 3) (or 1, Fig. 1; Fumiaki) located between the power source (240, Fig. 4) and the at least two backlights (6a-6c, Fig. 1; paragraph 14 of best mode section; Fumiaki) (160-164, Fig. 4), the electrical position switch is configured to light up one of the at least two backlights when the control knob (of 170 with 5 selected positions, Fig. 3) is selectively rotated to one of the different positions on the interface.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kokot (U.S. 2016/0329731) and Fumiaki (JP 2005347135 A), as applied above in claim 1, and further in view of Scott (U.S. 5083076).
Regarding claim 8, Kokot teaches the device according to claim 1, in view of Fumiaki, further comprising: a first 12V battery (122, Fig. 4; [0020]) disposed within the cover (of 100, Fig. 1); 
a highly conductive frame (110, Fig. 1 + 150, Fig. 3; [0020]) having a positive conductive pathway (connected to positive cable 10 via 118, Fig. 1) and a negative conductive pathway (connected to negative cable 10 via 118, Fig. 1), the highly conductive frame electrically is selectively connected to 12V or 24V (12V and 
a positive battery cable (10, Fig. 1, connected to 110 via 118) having a positive battery clamp (attached to 10, Fig. 1), the positive battery cable connected to the positive conductive pathway of the highly conductive frame (110); and
a negative battery cable (10, Fig. 1) having a negative battery clamp (attached to 10, Fig. 1), the negative battery cable connected to the negative conductive pathway of the highly conductive rigid frame (110),
wherein the control switch (170, Fig. 3; [0029]) is connected to the highly conductive frame (110, Fig. 1 + 150, Fig. 3; [0020])  to selectively operate 12V or 24V mode (12V and 24V; Fig. 3; [0029]), the control knob
configured to rotate between a 12V operating mode position  (of 12V, Fig. 3) and a 24V operating mode position (of 24V, Fig. 3) to selectively operate the device in a 12V mode (12V, Fig. 3) or 24V mode (24V, Fig. 3).
Kokot does not explicitly teach a second 12V battery (disposed within the cover); (the highly conductive frame electrically is selectively connected to) the first 12V battery and/or the second 12V battery; selectively operate the first 12V battery and/or the second 12V battery (Kokot uses an ultra-capacitor 140 and battery 122, Fig. 4, as the energy storage devices instead).

a positive battery cable (8, Fig. 1) having a positive battery clamp (10, Fig. 1), the positive battery cable connected to the positive conductive pathway of the highly conductive frame; and a negative battery cable (7, Fig. 1) having a negative battery clamp (9, Fig. 1), the negative battery cable connected to the negative conductive pathway of the highly conductive rigid frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second 12V battery (disposed within the cover); (the highly conductive frame electrically is selectively connected to) the first 12V battery and/or the second 12V battery; selectively operate the first 12V battery and/or the second 12V battery of Fumiaki’s into Kokot’s, in order to provide an alternative energy storage device as a design choice.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kokot (U.S. 2016/0329731), Fumiaki (JP 2005347135 A), as applied above in claim 1, and further in view of Michael (WO 2009/015854 A1).
Regarding claim 10, Kokot teaches the device according to claim 1, in view of Fumiaki. The combination does not explicitly teach wherein the interface is configured to display a real time operating voltage of the device during operation of the device.
	Michael (WO 2009/015854 A1) teaches display a real time operating voltage of the device during operation of the device (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate display a real time operating voltage of the device during operation of the device of Michael’s into Kokot’s, in view of Fumiaki’s, in order to provide a means to update the selected operation status of the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kokot (U.S. 2016/0329731), Fumiaki (JP 2005347135 A) and Scott (U.S. 5083076), as applied above in claim 8, and further in view of Miller (U.S. 2017/0012448).
Regarding claim 10, Kokot teaches the device according to claim 8, in view of Fumiaki, further in view of Scott, wherein the first 12V battery (B1, Fig. 3; Scott) and second 12V battery (B2, Fig. 3). 
The combination does not teach (the first 12V battery and second 12V battery are) Li-ion batteries.


Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2005/0168162, U.S. 2013/0229783, U.S. 2015/0171632, U.S. 2010/0301800 and U.S. 2006/0244412.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 5, 2022